

114 S3948 ES: To amend the Alyce Spotted Bear and Walter Soboleff Commission on Native Children Act to extend the deadline for a report by the Alyce Spotted Bear and Walter Soboleff Commission on Native Children, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 3948IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Alyce Spotted Bear and Walter Soboleff Commission on Native Children Act to extend the deadline for a report by the Alyce Spotted Bear and Walter Soboleff Commission on Native Children, and for other purposes.1.Alyce Spotted Bear and Walter Soboleff Commission on Native Children reportSection 3(f) of the Alyce Spotted Bear and Walter Soboleff Commission on Native Children Act (Public Law 114–244; 130 Stat. 987) is amended, in the matter preceding paragraph (1), by striking 3 years and inserting 5 years.Passed the Senate December 20, 2020.Secretary